Case 19-14251       Doc 12      Filed 12/30/19 Entered 12/30/19 14:51:35          Desc Main
                                  Document     Page 1 of 4


                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
                                      )
 IN RE:                               )
 NICOLE MANT                          )      Chapter 13
        Debtor,                       )      Case No.: 19-14251
 ____________________________________)

     MOTION TO EXTEND THE TIME FOR RESPONDING TO ORDER TO
                            UPDATE

          Now comes the Debtor, Nicole Mant, through Counsel and hereby requests this

 Honorable Court to extend the deadline for Responding to the Order to Update for two

 weeks for reasons therefore:

          Counsel for the Debtor is requesting additional time to prepare Debtor’s petition

 and review the schedules with the debtor.

          WHEREFORE, the Debtor, Nicole Mant, through Counsel hereby requests this

 Honorable Court to extend the deadline for Responding to the Order to Update for two

 weeks.

                                                       Respectfully Submitted,
                                                       The Debtor,
                                                       By Her Attorney,

                                                       /s/ Peter M. Daigle______________
                                                       Peter M. Daigle, Esquire
                                                       BBO # 640517
                                                       1550 Falmouth Road, Suite 10
                                                       Centerville, MA 02632
                                                       (508) 771-7444

 Dated: December 30, 2019
Case 19-14251        Doc 12   Filed 12/30/19 Entered 12/30/19 14:51:35            Desc Main
                                Document     Page 2 of 4


                   UNITED STATES BANKRUPTCY COURT
                      DISTRICT OF MASSACHUSETTS
 ____________________________________
                                      )
 IN RE:                               )
 NICOLE MANT                          )      Chapter 13
        Debtor,                       )      Case No.: 19-14251
 ____________________________________)


                               CERTIFICATE OF SERVICE


          I hereby certify that I have caused a duplicate copy of the above to be served upon
 all parties of record by electronic mail or by First Class Mail postage prepaid.


                                               /s/ Peter M. Daigle__________________
                                               Peter M. Daigle, Esquire

 Dated: December 30, 2019

 Electronic Mail:

 Carolyn Bankowski, US Trustee
 John Fitzgerald, Asst. US Trustee

 First Class Mail:


 BSi Financial Services
 Attn' Bankruptcy
 P.O. Box 517
 Titusville, PA 16354
 Capital One Auto Finance
 Attn: Bankruptcy
 Po Box 30285
 Salt Lake City, UT 84130
 Capital One Auto Finance
 Credit Bureau Dispute
 Plano, TX 75025
 Capital One Auto Finance, a division of Capital One, N.A.
 4515 N Santa Fe Ave. Dept. APS
 Oklahoma City, OK 73118
Case 19-14251       Doc 12    Filed 12/30/19 Entered 12/30/19 14:51:35   Desc Main
                                Document     Page 3 of 4



 Credit Collection Services
 Po Box 710
 Norwood, MA 02062
 Credit Collection Services
 Attn: Bankruptcy
 725 Canton St
 Norwood, MA 02062
 Internal Revenue Service
 PO Box 7346
 Philadelphia, PA 19101
 LVNV Funding/Resurgent Capital
 Attn: Bankruptcy
 Po Box 10497
 Greenville, SC 29603
 LVNV Funding/Resurgent Capital
 C/o Resurgent Capital Services
 Greenville, SC 29602
 Massachusetts Department of Revenue
 Bankruptcy Unit
 P.O. Box 9564
 Boston, MA 02114
 Mercury/FBT
 1415 Warm Springs Rd
 Columbus, GA 31904
 Mercury/FBT
 Attn: Bankruptcy
 Po Box 84064
 Columbus, GA 31908
 Midland Funding
 320 East Big Beaver
 Troy, MI 48083
 Midland Funding
 2365 Northside Dr Ste 300
 San Diego, CA 92108
 Navient
 Po Box 9500
 Wilkes Barre, PA 18773
 Navient
 Attn: Bankruptcy
Case 19-14251    Doc 12   Filed 12/30/19 Entered 12/30/19 14:51:35   Desc Main
                            Document     Page 4 of 4



 Po Box 9640
 Wilkes-Barre, PA 18773
 Navient Solutions, LLC. on behalf of ECMC
 Educational Credit Management Corporation
 PO BOX 16408
 St. Paul, PA 55116-0408
